Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 2 and 4-21 are allowable. The restriction requirement between device and apparatus and device and method, as set forth in the Office action mailed on 29 January 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 29 January 2021 is WITHDRAWN.  Claims 16-18, directed to the apparatus and method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: Claims 16-18 are REJOINED.
Claim 16 is amended as follows:
16. (Withdrawn, but Currently Amended) A system for preparing bulk material, the system comprising: a screw extruder for melting the bulk material and providing a melt; and a starting-valve throttle device comprising: a housing and a housing recess configured therein; an entry duct for feeding the melt, said entry duct being configured in the housing and opening into the housing recess; a delivery duct for delivering the melt, said delivery duct being configured in the housing and opening into the housing recess; an evacuation opening for evacuating the melt during a starting procedure of the screw extruder; a switching member disposed in the housing recess and is so as to be repositionable between an evacuation position and a delivery position, wherein the switching member in the evacuation position at least in portions configures an evacuation duct for connecting the entry duct to the evacuation opening, wherein the switching member in the delivery position configures a passage duct for connecting the entry duct and the delivery duct, wherein duct; and a throttle member disposed in the passage duct, wherein the throttle member is so as to be repositionable relative to the switching member via a throttle-member drive so as to be [activatable independently of the switching member.

Reasons for Allowance
Claims 1, 2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art alone or in combination teaches, suggests or renders obvious the starting valve throttle device as limited in the independent claims.  Specifically the prior art does not disclose wherein the throttle member is repositionable relative to the switching member via a throttle-member drive so as to be activatable independently of the switching member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744